Title: From James Madison to James Monroe, 25 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 25. 1815
                    
                    I have recd. yours of the 23d. I inclose another respectable application for the place held by the late Mr. Daingerfield. I am sensible of the delicacy attending the selection, as it relates to yourself; and will, if I can, converse with Mr. Nelson, on all the views which ought to be taken of the subject, before I form a final opinion. Being on a visit to Mr. Jefferson for a few days I may have an oppy. of seeing him.
                    It wd. be very agreeable to gratify Com: Porter & Rodgers; but I had considered the appt. of Lewis to Malta as settled in every respect short of the notification to him. If there be no objection to him, it would be a harsh proceeding to disappt. him, without some very conspicuous pretensions in the substituted choice. You may close the business, if not already closed, or leave it open, with my sanction to either course.
                    During my absence I shall keep hold of a daily communication with Washington, by making one of my servants a supplemental link to this end of the chain. Yrs Affy
                    
                        
                            James Madison
                        
                    
                